     Case 2:18-cv-09421-GGG-KWR Document 193 Filed 08/13/19 Page 1 of 1




                            UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA

                                   *
  WAYNE A. KNIGHT, ET AL.          *
                                   *                        CIVIL ACTION NO. 2:18-cv-9421
                      Plaintiffs   *
                                   *                        SECTION: T (4)
  VERSUS                           *
                                   *                        JUDGE GREG GERARD GUIDRY
  HUNTINGTON INGALLS INCORPORATED, *
  ET AL.                           *                        MAGISTRATE JUDGE:
                                   *                        KAREN WELLS ROBY
                      Defendants   *
                                   *
  ***************************** *




                                               ORDER

       Considering the foregoing Motion to Withdraw as Counsel of Record;

       IT IS ORDERED that Rhonda J. Goode-Douglas, formerly of the law firm

Blue Williams, L.L.P., be and is hereby removed as counsel of record for Huntington

Ingalls Incorporated in the above entitled and numbered suit.         Brian C. Bossier, Edwin

Ellinghausen, III, Christopher T. Grace, III, Erin H. Boyd, Laura M. Gillen, Patrick K. Shockey,

and Jasmine N. Brown of Blue Williams, L.L.P. shall remain counsel of record for Huntington

Ingalls Incorporated.


                                    13th day of August, 2019.
       New Orleans, Louisiana, this _____



                                                   ______________________________
                                                       GREG GERARD GUIDRY
                                                  UNITED STATES DISTRICT JUDGE
